237 F.2d 344
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.IRON CASTINGS, Inc., Respondent.
No. 16186.
United States Court of Appeals Fifth Circuit.
December 12, 1956.

Before HUTCHESON, Chief Judge, and BORAH and TUTTLE, Circuit Judges.
PER CURIAM.


1
On consideration of the motion for judgment by default, filed by petitioner in the above entitled and numbered cause,


2
It appearing to the Court that the respondent has wholly failed to file its answer to the petition for enforcement in accordance with Rule 38(2) of this Court, 28 U.S.C.A., and that respondent has failed to file its brief as called for in Rule 38(1) of this Court;


3
It is now here ordered, adjudged and decreed by this Court that the petition for enforcement of an order of the National Labor Relations Board in this cause be, and the same is hereby, granted, and the order enforced;


4
It is further ordered that petitioner submit for entry by this Court, its proposed form of decree.